Citation Nr: 9905658	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  93-18 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona



THE ISSUES

Entitlement to service connection for schistosomiasis, 
generalized arthritis, and hiatal hernia.

Entitlement to an increased evaluation for traumatic 
arthritis of the lumbar spine with degenerative disc disease, 
currently rated 40 percent disabling.

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated 30 percent disabling.

Entitlement to an increased evaluation for residuals of 
cysticercosis of the muscles of the extremities with myalgia, 
currently rated 30 percent disabling.

Entitlement to an increased evaluation for duodenal ulcer, 
currently rated 20 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1948 to 
February 1954.  He was a prisoner of war (POW) from December 
1950 to August 1953 during the Korean Conflict.

A February 1983 RO rating decision denied service connection 
for schistosomiasis.  The veteran was not notified of this 
determination.

In 1991, the veteran requested reopening of the claim for 
service connection for schistosomiasis and requested various 
other VA benefits.  This appeal comes to the Board of 
Veterans' Appeals (Board) from May 1992 and later RO rating 
decisions that denied service connection for schistosomiasis 
(considered on a de novo basis because the veteran was not 
notified of the February 1983 RO rating decision), coronary 
artery disease (CAD), generalized arthritis, a disorder 
manifested by headaches, hiatal hernia, and bronchitis; 
granted service connection for a low back disorder and 
assigned a 40 percent rating; and denied increased ratings 
for PTSD (rated 30 percent), residuals of cysticercosis of 
the muscles of the extremities with myalgia (rated 
30 percent), and duodenal ulcer (rated 20 percent).  In 
October 1995, the Board remanded the case to the RO for 
additional development, and the case was returned to the 
Board in 1998.

A February 1998 RO rating decision granted service connection 
for CAD and assigned a 100 percent rating for this condition, 
granted service connection for bronchitis and assigned a 
30 percent rating for this condition, and granted service 
connection for headaches and assigned a 10 percent rating.  
Hence, the issues of service connection for these 
disabilities are no longer for appellate consideration.



FINDINGS OF FACT

1.  The veteran has not submitted competent (medical) 
evidence demonstrating the presence of schistosomiasis or 
residuals thereof.

2.  Degenerative arthritis, other than arthritis of the right 
knee, was not present in service or for many years later, and 
it is not related to an incident of service, including the 
veteran's POW experiences; arthritis of the right knee had 
its onset in service.

3.  Hiatal hernia was not present in service and a hiatal 
hernia found many years after service is no longer 
demonstrated except by history.

4.  The veteran's low back disorder is manifested primarily 
by X-ray findings of arthritis of the lumbosacral spine with 
degenerative disc disease, pain, some tenderness in the low 
back area, give way weakness in the right lower extremity, 
and limitation of motion that produces no more than severe 
functional impairment; limitation of motion, neurological 
deficits or other symptoms that produce pronounced or more 
than severe functional impairment are not found.

5.  The veteran's psychiatric disability is manifested 
primarily by recollections of POW experiences and occasional 
anxiety that produce no more than definite social and 
industrial impairment; symptoms such as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships that 
produce occupational and social impairment with reduced 
reliability and productivity or considerable social and 
industrial impairment are not found.

6.  The veteran's cysticercosis of the muscles of the 
extremities with myalgia is demonstrated primarily by history 
without current symptoms of significant impairment of the 
muscle system or other body system.

7.  The veteran's duodenal ulcer is manifested by history 
without current findings of moderately severe impairment of 
health manifested by anemia and weight loss or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.


CONCLUSIONS OF LAW

1.  The claim for service connection for schistosomiasis is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Generalized arthritis, other than arthritis of the right 
knee, was not incurred in or aggravated by active service, 
nor may generalized arthritis be presumed to have been 
incurred in active service; arthritis of the right knee was 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).

3.  Hiatal hernia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

4.  The criteria for a rating in excess of 40 percent for 
traumatic arthritis of the lumbosacral spine with 
degenerative disc disease are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Codes 5292, 
5293 (1998).

5.  The criteria for a rating in excess of 30 percent for 
PTSD are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.132, Code 9411, effective prior to November 7, 
1996, 4.130, Code 9411, effective as of November 7, 1996 
(1998).

6.  The criteria for a rating in excess of 30 percent for 
residuals of cysticercosis of the muscles of the extremities 
with myalgia are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.27, 4.73, Code 6399, effective prior to 
or as of July 3, 1997, 4.88b, Code 6399, effective prior to 
or as of August 30, 1996 (1998).

7.  The criteria for a rating in excess of 20 percent for a 
duodenal ulcer are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.114, Code 7305 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Schistosomiasis

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim 
for service connection for schistosomiasis; that is, evidence 
which shows that his claim is plausible, meritorious on its 
own, or capable of substantiation.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If 
he has not presented such a claim, his appeal must, as a 
matter of law, be denied, and there is no duty on the VA to 
assist him further in the development of the claim.  Murphy 
at 81.  The United States Court of Veterans Appeals (Court) 
has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links a current disability to 
a period of military service, or as secondary to a disability 
which has already been service-connected.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  "In 
order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis) ...; of incurrence or aggravation of a disease or 
injury in service (lay or medical testimony), ...; and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence)." Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where schistosomiasis becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service that included tropical service, it shall be presumed 
to have been incurred in active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service documents show that the veteran was a POW and a 
review of his medical history in service and after service 
reveals that he suffered hardships during captivity, 
including beatings, poor sanitary conditions, and poor diet.  

The service medical records show that the veteran was 
hospitalized from August to November 1953.  Stool analysis 
during this hospitalization showed trace to 4+ Benzidine, 
Trichuris trichiura ova, Trichomonas hominis trophozoites and 
Taenia.  The diagnoses included Taenia infestation of 
intestine, moderate, cured; Trichuriasis of colon, moderate, 
unchanged; and Trichomonas of intestines, moderate, 
unchanged.  A summary of his hospitalization from December 
1953 to February 1954 notes that his stomach condition was 
finally cleared.  His symptoms were noted to be minimal 
during most of this hospitalization and it was not felt at 
any time that organic disease was present in the 
gastrointestinal tract.  Stool studies conducted this 
hospitalization showed no evidence of parasites.

VA and private medical reports of the veteran's treatment and 
examinations in the 1950's, 1960's, 1970's, 1980's, and 
1990's show that he was seen for various medical problems.  
The more salient medical reports will be discussed in the 
appropriate sections of the Board's decision.

A private medical report dated in October 1980, notes that 
the veteran had schistosomiasis.  The report contains no 
laboratory data to support this conclusion. 

In January 1983, the veteran underwent a VA medical 
examination to determine the nature and extent of any 
schistosomiasis.  The report of this examination, including 
report of stool analysis, was negative for this condition.  
In February 1985, the veteran underwent a VA medical 
examination for former POW's, and schistosomiasis was not 
found.  


A review of all the medical evidence in the veteran's claims 
folder reveals that schistosomiasis was noted on one medical 
report dated in 1980.  There is no other medical evidence to 
corroborate the presence of this condition, and a stool 
analysis conducted in conjunction with the 1983 VA 
examination was negative for schistosomiasis.  Nor do the 
service and post-service medical records show the presence of 
chronic residuals of intestinal infections in service or of 
schistosomiasis.  A claim for service connection of a 
disability is not well grounded where there is no medical 
evidence showing the presence of the claimed disability.  
Caluza, 7 Vet. App. 498.


The veteran asserts that he has schistosomiasis or stomach 
damage as a result thereof, but this evidence is not 
sufficient to demonstrate the presence of the claimed 
disability or to support a claim for a disability based on 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In this case, there is no competent (medical) evidence 
showing the current presence of schistosomiasis or residuals 
thereof, and the claim for service connection for 
schistosomiasis is not plausible.  Hence, it is denied as not 
well grounded.

The Board notes that the RO denied the claim for service 
connection for schistosomiasis on the merits and finds no 
prejudice to the veteran in appellate denial of the claim as 
not well grounded.  Edenfield v. Brown, 8 Vet. App. 384 
(1995).


II.  Service Connection for Generalized Arthritis

Service medical records are negative for arthritis.  The 
post-service medical reports do not reveal the presence of 
arthritis until many years after service.  In March 1954, he 
underwent a POW examination and arthritis was not found.  X-
rays of the right shoulder joint and entire spine during a 
period of VA hospitalization in October 1954 showed no 
significant abnormality.  He underwent a VA examination in 
March 1964.  X-rays of his hands, feet, and right knee at the 
March 1964 VA examination were essentially normal.  A private 
medical report dated in January 1964 notes the veteran's 
complaints of polyarthritis.  A report of VA medical 
examination in September 1966 shows the presence of calcific 
deposits in the popliteal area of the left knee and cervical 
spine narrowing of the interspace of C5 and C6 with both 
anterior and posterior arthritic spurring.  A summary of his 
hospitalization in September 1973 notes the presence of 
degenerative joint disease, multiple, of unknown cause.  The 
summary of this VA hospitalization notes that X-rays showed 
narrowing of the hands, feet, lumbosacral spine and pelvis, 
and hips.

In 1995, the Board remanded the case to the RO in order to 
have the veteran undergo a VA medical examination to 
determine the nature and extent of various disorders, 
including arthritis, and to obtain an opinion as to the 
etiology of this condition.  

In February 1997, the veteran underwent a VA medical 
examination.  The diagnoses included degenerative joint 
disease of the knees.  The examiner opined that the veteran's 
knee arthritis dated back to his POW years.

A review of the evidence of record shows that service 
connection is in effect, inter alia, for traumatic arthritis 
of the lumbar spine, cervical spine, and left knee, and post 
operative residuals of a tear of the semilunar cartilage of 
the right knee.

The veteran's claim for service connection for service 
connection for generalized arthritis is well grounded, 
meaning it is plausible.  His claims for service connection 
for hiatal hernia and for increased ratings for various 
conditions to be discussed in subsequent sections of this 
decision are also well grounded.  The Board finds that all 
relevant evidence has been obtained with regard to these 
claims and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Where a veteran who is a former POW and was detained for not 
less than 30 days and beriberi heart disease-ischemic heart 
disease if the veteran experienced localized edema while a 
POW-, beriberi, dysentery, depressive neurosis, traumatic 
arthritis, peptic ulcer disease, peripheral neuropathy, or 
residuals of frostbite becomes manifest to a degree of 
10 percent any time after such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The service medical records do not show that the veteran had 
arthritis in service.  The post-service medical records do 
not demonstrate the presence of arthritis of multiple joints, 
including the knees, lumbosacral spine or low back and 
pelvis, cervical spine, and hips, until many years after 
service.  Service connection has already been granted for 
arthritis associated with the veteran's low back disorder, 
cervical spine, and left knee.  The examiner who conducted 
the veteran's VA examination in February 1997 noted that the 
veteran's arthritis of the right knee dated back to his POW 
period and this condition is considered thereby linked to his 
experiences while a POW.  Under the circumstances, arthritis 
of the right knee should be associated with the veteran's 
service-connected right knee disability.  The medical 
evidence, however, does not associate the veteran's arthritis 
of any other joint for which service connection has not been 
granted to an incident of service.  Nor has a medical 
technician classified such arthritis as traumatic in order to 
grant service connection for it under the legal presumption 
applicable to former POW's noted above.  Cross v. Derwinski, 
2 Vet. App. 150 (1992).

While the veteran asserts that his generalized arthritis of 
various joints is due to experiences while a POW, this lay 
evidence is not sufficient to support a claim for service 
connection of a disability based on medical causation or to 
demonstrate the presence of traumatic arthritis.  Espiritu, 2 
Vet. App. 492.

After consideration of all the evidence, the Board finds that 
the veteran's service-connected post operative residuals of a 
tear of the semilunar cartilage of the right knee should be 
reclassified to include arthritis, and that the preponderance 
of the evidence is against the claim for service connection 
for generalized arthritis of any other joint.  


III.  Service Connection for Hiatal Hernia

Service medical records are negative for a hiatal hernia.  
The post-service medical records show that the veteran 
underwent a VA gastrointestinal examination in July 1956.  A 
hiatal hernia was not found.  A summary of his VA 
hospitalization from September to December 1957 notes that a 
GI (gastrointestinal) series in September 1957 showed a 
normal esophagus at fluoroscopy.  He underwent a VA medical 
examination in July 1958, including an upper GI series and a 
hiatal hernia was not found.  An upper GI series conducted in 
conjunction with his VA GI examination in September 1968 
found a small hiatus hernia.  A VA upper GI series in October 
1970 was negative for hiatal hernia.  At his VA POW protocol 
examination in February 1985 a hiatal hernia was not found.  
A VA medical record of the veteran's problems notes hiatal 
hernia with reflux in June 1986.  A hiatal hernia was not 
found at his VA medical examination in February 1997.  A 
hiatal hernia was noted by history.

A review of the evidence in this case shows that the veteran 
does not meet the criteria noted in Section II of this 
decision in order to establish service connection for hiatal 
hernia.  The medical evidence does not demonstrate the 
presence of hiatal hernia in service or until many years 
later, and it does not link the hiatal hernia, found many 
years after service, but not currently demonstrated, to an 
incident of service.  The veteran's assertion that he has a 
hiatal hernia due to experiences while a POW is not competent 
(medical) evidence to support his claim for service 
connection of this disability.  Espiritu, 2 Vet. App. 492.

The preponderance of the evidence is against the claim for 
service connection for hiatal hernia, and the claim is 
denied.


IV.  Increased Evaluation for Traumatic Arthritis of the 
Lumbar Spine and with Degenerative Disc Disease

VA X-rays of the veteran's lumbar spine in May 1975 showed 
narrowing of the lumbosacral interspace with moderate 
degenerative changes of the adjacent vertebra and probably 
air in the interspace presumably due to degenerative disc 
disease.

In October 1992, the veteran underwent a VA medical 
examination of his spine.  He complained of recurring low 
back pain.  On examination his gait was normal without 
supportive device.  He moved about the examining room, 
dressed and undressed, and mounted and dismounted the 
examining table, normally.  He hopped on either foot, heel 
and toe walked, squatted and rose, and forward bended to 
within 3 inches from the floor.  There was full range of 
motion for lateral flexion, rotation, and extension of the 
lumbar spine.  Straight leg raising was negative, 
bilaterally.  There were no sciatic notch tenderness or 
muscle spasms.  There were tender fibrocystic nodules 
overlaying the right sacrum.  No significant neurological 
deficits were associated with a low back condition.

The veteran underwent a VA examination in April 1998.  He 
complained of daily low back pain that radiated to the right 
lateral thigh and calf.  He reported weakness and 
fatigability in the back due to pain.  On ambulation, he had 
a slight limp.  He was able to rise up on heels and toes.  
There were no muscle spasms in the low back area.  There was 
tenderness about the right paralumbar musculature, left lower 
paralumbar musculature, right and left posterior superior 
iliac spine region, and the right mid-buttock but not the 
left.  There was some pain on midline percussion in one area 
in the mid-thoracic spine and one area in the mid-lumbar 
spine.  Deep tendon reflexes were active and symmetric.  
Straight leg raising was negative, bilaterally.  Sensory exam 
to pinwheel was normal in both lower extremities.  Muscle 
strength testing was normal on the left; on the right there 
was some give way weakness in the quadriceps with complaint 
of pain in the right knee; some give way weakness in the 
gastrocnemius-soleus with complaint of pain in the back of 
the right thigh.  Active range of motion of the thoracolumbar 
spine was flexion to 45 degrees with complaint of pain in the 
right low back, extension to 20 degrees, and side bending 
right and left to 15 degrees.  It was noted that the veteran 
had degenerative disk and degenerative joint disease of the 
lumbar spine that produce moderate functional impairment.  
The examiner noted that quantification of the veteran's 
functional impairment could not be stated in terms of degrees 
due to the subjective nature of the factors.

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.


Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion of the lumbar segment of the spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A noncompensable evaluation is warranted for intervertebral 
disc syndrome, which is cured by surgery.  A 10 percent 
rating requires mild intervertebral disc syndrome.  A 
20 percent evaluation is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 
40 percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. § 4.71a, Code 5293.

The veteran asserts that his low back disorder is more severe 
than currently evaluated, but the objective medical evidence 
of record does not support this statement.  The report of his 
VA medical examination in 1998 indicates that this condition 
is manifested primarily by complaints of pain, moderate 
limitation of motion, tenderness in the low back area, and 
some give way strength in the right lower extremity.  VA X-
rays also indicate that he has arthritis and degenerative 
disc disease of the lumbosacral spine, but the evidence does 
not show limitation of motion of the lumbar spine, 
neurological deficits or other persistent symptoms that 
produce pronounced or more than severe functional impairment.  
The examiner at the 1998 VA examination noted that these 
residuals produced moderate impairment.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that in evaluating a 
service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  Here, 
the examiner who saw the veteran at the 1998 VA examination 
considered the veteran's low back pain in the determination 
that the veteran's low back symptoms produced moderate 
impairment.  In this case, the veteran's low back disorder is 
rated 40 percent disabling based on severe functional 
impairment, which reflects any additional impairment.

The preponderance of the evidence is against the claim for a 
higher rating for the traumatic arthritis of the lumbosacral 
spine with degenerative disc disease, and the claim is 
denied.


V.  Increased Rating for PTSD

An April 1954 RO rating decision granted service connection 
for anxiety reaction and assigned a zero percent rating, 
effective from February 1954.  A December 1954 RO rating 
decision increased the evaluation for this condition from 
zero to 10 percent, effective from December 1954.  A July 
1956 RO rating decision reduced the evaluation for this 
disorder from 10 to zero percent, effective from May 1956.  

An October 1967 RO rating decision increased the evaluation 
for the anxiety reaction from zero to 100 percent, effective 
from August 1967 based on the veteran's VA hospitalization 
from August to September 1967 for treatment of this 
condition.  The 100 percent rating was assigned under the 
provisions of 38 C.F.R. § 4.29 (1998), and this rating was 
reduced to zero percent, effective from October 1967.  The 
30 percent rating currently assigned was established by a 
July 1975 RO rating decision.  The 30 percent rating has been 
effective since January 1975 and has remained unchanged since 
then, and the disability has been reclassified as PTSD.

The veteran underwent a VA psychiatric examination in October 
1992.  He reported recollections of POW experiences.  He 
displayed some anxious mood with an appropriate affect.  
Thought processing was logical and goal directed.  There was 
no evidence of psychotic thought.  There was no evidence of 
suicidal or homicidal ideation.  His memory, both recent and 
remote, appeared intact.  He was alert and oriented in all 
spheres.  The assessment was PTSD.

In November 1997, the veteran underwent a VA psychiatric 
examination.  It was noted that he was taking medication for 
psychiatric problems.  He reported recollections of POW 
experiences.  His remote memory was good.  His immediate 
memory was intact.  He reported that he forgot names or dates 
or where he put things since having seizures (service 
connection is in effect for a seizure disorder).  He was 
oriented in all spheres.  His speech was normal.  Thought 
process production was spontaneous.  Thought content 
contained no suicidal or homicidal ideation. There were no 
delusions, ideas of reference or feelings of unreality.  His 
abstract ability was very concrete.  His mood was euthymic 
and his range of affect broad.  His judgment was good and his 
insight fair.  The Axis I diagnosis was PTSD.  The Axis V or 
Global Assessment of Functioning (GAF) score was currently 70 
and his highest GAF score for the past year was 70.

A 10 percent evaluation is warranted for PTSD when there is 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent 
evaluation requires definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting in such 
reductions in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment.  A 100 percent evaluation 
requires that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, diagnostic code 
9411, effective prior to Nov. 7, 1996.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Veterans Appeals stated that the term "definite" in 38 
C.F.R. § 4.132 was "qualitative" in character, whereas the 
other psychiatric rating terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1)(West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c).  


The regulations for the evaluation of mental disorders was 
changed during the course of the veteran's appeal.  When 
regulations are changed during the course of an appeal, the 
criteria that are to the advantage of the veteran should be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date.  Rhodan v. 
West, 12 Vet. App. 55 (1998); Haywood v. West, 12 Vet. App. 
55 (1998).

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events). -30 percent

In this case, the evidence shows that the veteran has PTSD 
manifested primarily by recollections of POW experiences and 
anxiety that produce no more than definite social and 
industrial impairment.  The report of his VA psychiatric 
examination in November 1997 reveals that he occasionally 
forgets names or dates or where he puts things related to his 
service-connected seizure disorder.  The symptoms of his 
service-connected disorder are considered in the evaluation 
of that condition and may not be again considered in the 
evaluation of his psychiatric condition without violating the 
rule against the pyramiding of disabilities.  38 C.F.R. 
§ 4.14 (1998).  The examiner who conducted the November 1997 
VA psychiatric examination noted that the veteran's 
psychiatric symptoms warranted a GAF score or 70 that does 
not support a rating in excess of 30 percent for this 
disorder.

The medical evidence in this case does not show flattened 
affect; circumstantial, circumlocutory or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long 
term memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships that produce occupational and social impairment 
with reduced reliability and productivity or manifestations 
of the veteran's PTSD that produce considerable social and 
industrial impairment.  Hence, the criteria for a rating in 
excess of 30 percent for PTSD is not warranted under 
diagnostic code 9411, effective prior to or as of November 7, 
1996.

The evidence supports no more than a 30 percent rating for 
the PTSD under the criteria for diagnostic code 9411, 
effective prior to or as of November 7, 1996.  The 
preponderance of the evidence is against the claim for a 
higher rating for the PTSD, and the claim is denied.


VI.  Increased Rating for Residuals of Cysticercosis of the 
Muscles of the Extremities with Myalgia

The RO rating decision of April 1954 granted service 
connection for myalgia and assigned a zero percent rating, 
effective from February 1954.  The report of the veteran's VA 
medical examination in September 1966 showed calcific 
deposits in the area of the right and left thigh, and legs.  
An October 1966 RO rating decision granted service connection 
for calcific deposits of the soft tissues of the lower 
extremities and assigned a 10 percent rating, effective from 
November 1965 under diagnostic code 5099. 

At a VA medical examination in January 1983, the veteran was 
found to have residuals of cysticercosis of the muscles of 
his extremities with myalgia.  A February 1983 RO rating 
decision reclassified the calcific deposits of the soft 
tissues of the lower extremities and the myalgia to residuals 
of cysticercosis of the muscles of the extremities with 
myalgia, and the zero and 10 percent ratings were increased 
to one rating of 30 percent, effective from October 1982.  
The 30 percent rating was assigned under diagnostic code 
5399.

The report of the veteran's VA medical examination in 
February 1997 shows that his muscles were within normal 
limits.  The impression was history of cysticercosis with no 
evidence of recurrence.

Muscle injuries are rated under the provisions of diagnostic 
codes found in the 5300 series found in 38 C.F.R. § 4.73.  
The regulations for the evaluation of muscle injuries were 
amended, effective July 3, 1997.  62 Fed. Reg. 30235-30240 
(June 3, 1997).  Since the regulations were changed during 
the processing of the veteran's claim, he is entitled to the 
evaluation of the residuals of cysticercosis of the muscles 
with myalgia under the criteria that is to his advantage.  
Karnas, 1 Vet. App. 308.

The residuals of an infectious disease, such as 
cysticercosis, may also be rated under the provisions of 
diagnostic codes in the 6300 series or under the appropriate 
diagnostic code for the body systems affected.  38 C.F.R. 
§ 4.88b.  These regulations were amended, effective August 
30, 1966.  61 Fed. Reg. 39873-39877 (July 31, 1996).  In the 
application of these regulations, the veteran is entitled to 
the evaluation of the residuals of his cysticercosis under 
the criteria that is to his advantage.

When an unlisted condition is encountered, requiring rating 
by analogy under 38 C.F.R. § 4.20 (1998), the first 2 digits 
will be selected from that part of the rating schedule that 
most closely identifies the body part or system involved; the 
last 2 digits will be "99".  38 C.F.R. § 4.27 (1998).

The veteran asserts that the residuals of cysticercosis of 
the muscles of the extremities with myalgia are more severe 
than currently rated.  In 1997, he was scheduled for a VA 
examination to determine the severity of this condition, and 
symptoms of cysticercosis or myalgia were not found.  The 
cysticercosis was noted by history only.  Hence, the Board 
finds that the evidence does not support the assignment of a 
higher rating under any diagnostic code in the 5300 or 6300 
series or the diagnostic code pertaining to another body 
system as the evidence indicates that this condition is 
asymptomatic.

The preponderance of the evidence is against the claim for an 
increased evaluation for residuals of cysticercosis of the 
muscles of the extremities with myalgia, and the claim is 
denied.


VII.  Increased Evaluation for Duodenal Ulcer

The April 1954 RO rating decision granted service connection 
for duodenal ulcer and assigned a 10 percent rating, 
effective from February 1954.  The December 1954 RO rating 
decision decreased the evaluation from 10 to zero percent, 
effective from December 1954.  A July 1956 RO rating decision 
increased the evaluation for this condition from zero to 
20 percent, effective from May 1956. 

A January 1965 RO rating decision increased the evaluation 
for the veteran's duodenal ulcer from 20 to 100 percent based 
on his VA hospitalization for treatment of this condition 
from October to November 1964.  The 100 percent rating was 
assigned under 38 C.F.R. § 4.29 and effective from October 
1964.  The 100 percent rating was reduced to 20 percent, 
effective from December 1964.  Since then, the rating for 
this condition has remained at 20 percent.

At the February 1997 VA examination the veteran gave a 
history of hiatal hernia with episodes of heartburn that he 
controlled with medication.  He also gave a history of a 
duodenal ulcer.  His abdomen was soft.  His epigastrium was 
tender.  A history of duodenal ulcer, hiatal hernia, and GERD 
(gastroesophageal reflux disease) was noted.

A review of the VA and private medical reports of the 
veteran's treatment in the 1990's does not show the presence 
of GI symptoms, such as impairment of health manifested by 
anemia and weight loss, or periodic vomiting or pain, 
attributable to duodenal ulcer.  These records do show 
treatment for non-service connected colon polyps and 
diverticulosis, and that the veteran was treated primarily 
for heart disease in the 1990's. 

A 10 percent evaluation is warranted for a mild duodenal 
ulcer with recurring symptoms once or twice yearly.  A 
20 percent evaluation requires a moderate duodenal ulcer with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration or with continuous 
moderate manifestations.  A 40 percent rating is warranted 
for a moderately severe duodenal ulcer with less than severe 
symptoms, but with impairment of health manifested by anemia 
and weight loss or recurrent incapacitating episodes 
averaging 10 days or more in duration at least 4 or more 
times a year.  A 60 percent evaluation requires a severe 
duodenal ulcer with pain that is only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, and manifestations of anemia and with 
loss productive of definite impairment of health.  38 C.F.R. 
§ 4.114, Code 7305.

The veteran asserts that his duodenal ulcer is more severe 
than currently rated, but this evidence is not supported by 
the objective medical evidence of record.  The report of the 
veteran's VA examination in 1997 indicates a history of 
duodenal ulcer, but does not show symptoms, such as 
impairment of health manifested by anemia or weight loss or 
recurring incapacitating episodes due to a duodenal ulcer 
that occur at least 4 times a year and lasts for 10 days or 
more.  The evidence does show that the veteran was treated 
for GI symptoms of non-service-connected GI disorders in the 
1990's, but the symptoms of such disorders may not be 
considered in the evaluation of the duodenal ulcer.  
38 C.F.R. § 4.14.

The preponderance of the evidence in this case is against the 
claim for a higher rating for duodenal ulcer, and the claim 
is denied.

The Board recognizes that the veteran sustained hardships 
while a POW during the Korean Conflict and has carefully 
considered all the evidence in his case.  In 1995, the Board 
remanded the case to the RO in order to have him undergo a VA 
examination in order to determine the nature and extent of 
the disabilities being considered in this appeal.  He 
underwent VA medical examinations since then, but the 
evidence does not show the presence of schistosomiasis and 
the preponderance of the evidence is against the other claims 
except for the claim for service connection for arthritis of 
the right knee that is granted.

Since the preponderance of the evidence is against the claims 
for service connection for generalized arthritis, other than 
arthritis of the right knee, and hiatal hernia, and for 
increased ratings for the low back disorder, PTSD, residuals 
of cysticercosis of the muscles of the extremities, and 
duodenal ulcer, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

The claim for service connection for schistosomiasis is 
denied as not well grounded.

Service connection for arthritis of the right knee is 
granted, subject to the regulations applicable to the payment 
of monetary benefits; service connection for generalized 
arthritis of any other joint is denied.

Service connection for hiatal hernia is denied.

An increased evaluation for traumatic arthritis of the 
lumbosacral spine with degenerative disc disease is denied.

An increased evaluation for PTSD is denied.

An increased evaluation for cysticercosis of the muscles of 
the extremities with myalgia is denied.

An increased evaluation for duodenal ulcer is denied.




		
	R. E. SMITH
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

